298 S.W.3d 926 (2009)
STATE of Missouri, Respondent,
v.
Roy Lee WEST, Appellant.
No. ED 92689.
Missouri Court of Appeals, Eastern District, Division One.
December 15, 2009.
*927 Daniel A. Juengel, Clayton, MO, for appellant.
Chris Koster, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Roy West ("Defendant") appeals from the judgment of the trial court following guilty verdicts by the jury on two counts of domestic assault in the second degree (Counts 1 and 4) in violation of section 565.073 RSMo 2000, and two counts of domestic assault in the third degree (Counts 2 and 6) in violation of section 565.074 RSMo 2000. The trial court sentenced Defendant as a prior and persistent offender to terms of seven years' imprisonment for Counts 1 and 4, and to terms of thirty days' imprisonment for Counts 2 and 6, with the sentences to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).